DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-25, 27-32, 34-35 and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fry (US 2014/0379334 A1).
As to claim 21, Fry discloses a computer-implemented method [Paragraph 0009], comprising: 
determining first input data [Spoken utterance] representing a first user input [“The voice converter 120 may receive a spoken utterance 104 and may generate audio frames or segments of audio information including an analog signal or digital data that may represent the spoken utterance 104.” Paragraph 0024]; 
determining first output data [Recognition result] to be output as a system response to the first user input [“For each spoken word or utterance 104, the NL-ASR service 108 may return a recognition result to the NLU post processing module 110.” Paragraph 0027]; 
determining first data representing a meaning [An intent] associated with a first word [Call, dial] represented in the first output data [“In some systems, the NL-ASR service 108 may be operable to determine an intent classification and/or one or more intent parameters based on general or prior intent classification knowledge, utilizing transcribed words which are extracted from a broad vocabulary.” Paragraphs 0027, 0031]; 
determining, based at least in part on profile data associated with the first output data, a second word [Email, message] associated with the meaning [“The words "call," "dial," or "contact" may each be successful in indicating the digit dialing intent. A grammar or vocabulary may comprise a number of words and/or keywords that may be used to recognize or detect spoken words. A limited grammar or vocabulary may specify one or more keywords or words that may function as commands for activating and/or controlling an application or may indicate how a device may function.” Paragraphs 0031, 0036]; and 
generating second output data [A contact list with names, phone numbers and/or email addresses] to be output as the system response instead of the first output data [Words "email," "message" and "note" with an email intent.], the second output data corresponding to the first output data and including the second word instead of the first word [Paragraph 0036]. 

As to claim 22, Fry discloses the computer-implemented method of claim 21, further comprising: determining second data representing the second word, wherein determining the second word comprises processing the first data with respect to the second data [Paragraph 0035]. 

As to claim 24, Fry discloses the computer-implemented method of claim 21, wherein the meaning corresponds to a skill invoked in response to the first user input [Paragraph 0027]. 

As to claim 25, Fry discloses the computer-implemented method of claim 21, further comprising: determining stored data corresponding to word usage [Paragraph 0031]; and
selecting the first data from the stored data [Paragraph 0027]. 

As to claim 27, Fry discloses the computer-implemented method of claim 21, further comprising: determining second data corresponding to an audio output of the second word [Paragraph 0038]; and 
determining output audio data corresponding to synthesized speech of the system response using the second output data and the second data [Paragraph 0019]. 

As to claim 28, Fry discloses the computer-implemented method of claim 21, further comprising: processing a vocabulary mapping to determine the second word [Paragraph 0026].

As to claim 29, Fry discloses the computer-implemented method of claim 21, further comprising: determining the second word based at least in part on a style indicator [Paragraph 0031].  

As to claim 30, Fry discloses the computer-implemented method of claim 21, further comprising: determining the second word based at least in part on data representing frequency of word usage [Paragraph 0031]. 

As to claim 31, Fry discloses a system [FIG. 1] comprising: 
at least one processor [Processing module 110 on FIG. 1]; and 
at least one memory comprising instructions that [Storage 130 on FIG. 1], when executed by the at least one processor, cause the system to: see claim 21’ rejection above for the rest of claim 31’s limitations.

As to claim 32, see claim 22’s rejection above.
  
As to claim 34, see claim 24’s rejection above.

As to claim 35, see claim 25’s rejection above.

As to claim 37, see claim 27’s rejection above.

As to claim 38, see claim 28’s rejection above.
As to claim 39, see claim 29’s rejection above.

As to claim 40, see claim 30’s rejection above.








 

Allowable Subject Matter
Claims 23, 26, 33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-20 of U.S. Patent No. 10978069 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 5 recites a system which perform the feature of generating second output data to be output as the system response instead of the first output data, the second output data corresponding to the first output data and including the first word instead of the second word.     
The pending claim 31 recites a system which perform the similar feature of generating second output data to be output as the system response instead of the first output data, the second output data corresponding to the first output data and including the second word instead of the first word.
The difference between the two claims is that the pending claim 31 recites an additional element, “including the second word instead of the first word.” to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the limitations of patenting claim 5 to arrive at the pending claim 31 limitations.  

Pending claims 21-40 have similar limitations comparing the patented claims 6-20 as shown on the table below.
				
Pending claims
Patented claims
21. A computer-implemented method, comprising: determining first input data representing a first user input; determining first output data to be output as a system response to the first user input; determining first data representing a meaning associated with a first word represented in the first output data; determining, based at least in part on profile data associated with the first output data, a second word associated with the meaning; and generating second output data to be output as the system response instead of the first output data, the second output data corresponding to the first output data and including the second word instead of the first word.
22. The computer-implemented method of claim 21, further comprising: determining second data representing the second word, wherein determining the second word comprises processing the first data with respect to the second data.
23. The computer-implemented method of claim 22, wherein: the first data comprises a first word embedding vector; the second data comprises a second word embedding vector; and the method further comprises determining the first word embedding vector is close to the second word embedding vector in a vector space.
24. The computer-implemented method of claim 21, wherein the meaning corresponds to a skill invoked in response to the first user input.
25. The computer-implemented method of claim 21, further comprising: determining stored data corresponding to word usage; and selecting the first data from the stored data.
26. The computer-implemented method of claim 25, further comprising: determining a node of the stored data corresponding to the first word; and determining the second word is associated with the node.
27. The computer-implemented method of claim 21, further comprising: determining second data corresponding to an audio output of the second word; and determining output audio data corresponding to synthesized speech of the system response using the second output data and the second data.
28. The computer-implemented method of claim 21, further comprising: processing a vocabulary mapping to determine the second word.
29. The computer-implemented method of claim 21, further comprising: determining the second word based at least in part on a style indicator.
30. The computer-implemented method of claim 21, further comprising: determining the second word based at least in part on data representing frequency of word usage.
31. A system comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: determine first input data representing a first user input; determine first output data to be output as a system response to the first user input; determine first data representing a meaning associated with a first word represented in the first output data; determine, based at least in part on profile data associated with the first output data, a second word associated with the meaning; and generate second output data to be output as the system response instead of the first output data, the second output data corresponding to the first output data and including the second word instead of the first word.
32. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine second data representing the second word, wherein determination of the second word comprises processing the first data with respect to the second data.
33. The system of claim 32, wherein: the first data comprises a first word embedding vector; the second data comprises a second word embedding vector; and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to determine the first word embedding vector is close to the second word embedding vector in a vector space.
34. The system of claim 31, wherein the meaning corresponds to a skill invoked in response to the first user input.
35. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine stored data corresponding to word usage; and select the first data from the stored data.
36. The system of claim 35, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a node of the stored data corresponding to the first word; and determine the second word is associated with the node.
37. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine second data corresponding to an audio output of the second word; and determine output audio data corresponding to synthesized speech of the system response using the second output data and the second data.
38. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: process a vocabulary mapping to determine the second word.
39. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine the second word based at least in part on a style indicator.
40. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine the second word based at least in part on data representing frequency of word usage.

5. A system, comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: determine first input data representing a first user input including a first word; determine a second word associated with the first word; store a first association with respect to the first word and the second word; after storing the first association, determine second input data representing a second user input; determine first output data to be output as a system response to the second user input; determine the first output data includes the second word; and generate second output data to be output as the system response instead of the first output data, the second output data corresponding to the first output data and including the first word instead of the second word.
6. The system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a natural language intent indicator representing the first user input; store a second association with respect to the natural language intent indicator, the first word, and the second word; determine the natural language intent indicator represents the second user input; and generate the second output data based at least in part on the second association including the natural language intent indicator and the natural language intent indicator representing the second user input.
7. The system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive first audio data representing the first user input; determine acoustic feature data representing a portion of the first audio data corresponding to the first word; store a second association with respect to the first word, the second word, and the acoustic feature data; after determining the second input data and based at least in part on the second association, generate speech synthesis markup language (SSML) data representing the acoustic feature data; and based at least in part on the SSML data, generate second audio data corresponding to the second output data, wherein the first word in the second audio data corresponds to the acoustic feature data.
8. The system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: after storing the first association, determine third input data representing a third user input; determine prompt output data corresponding to a pre-configured system output, the prompt output data being responsive to the third user input; determine the prompt output data includes the second word; and generate third output data corresponding to the prompt output data and including the first word instead of the second word.
9. The system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine third input data representing a third user input; determine a third word in the third user input; and store a second association with respect to the first word, the second word, and the third word.
10. The system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: generate a finite state transducer (FST) based at least in part on the first word and the second word.
11. The system of claim 5, wherein the instructions to determine the second word is associated with the first word further comprise instructions that, when executed by the at least one processor, further cause the system to: determine the first word is a synonym of the second word.
12. The system of claim 11, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: use a word embedding to determine the first word is a synonym of the second word.
13. A method, comprising: determining first input data representing a first user input including a first word; determining a second word associated with the first word; storing a first association with respect to the first word and the second word; after storing the first association, determining second input data representing a second user input; determining first output data to be output as a system response to the second user input; determining the first output data includes the second word; and generating second output data to be output as the system response instead of the first output data, the second output data corresponding to the first output data and including the first word instead of the second word.
14. The method of claim 13, further comprising: determining a natural language intent indicator representing the first user input; storing a second association with respect to the natural language intent indicator, the first word, and the second word; determining the natural language intent indicator represents the second user input; and generating the second output data based at least in part on the second association including the natural language intent indicator and the natural language intent indicator representing the second user input.
15. The method of claim 13, further comprising: receiving first audio data representing the first user input; determining acoustic feature data representing a portion of the first audio data corresponding to the first word; storing a second association with respect to the first word, the second word, and the acoustic feature data; after determining the second input data and based at least in part on the second association, generating speech synthesis markup language (SSML) data representing the acoustic feature data; and based at least in part on the SSML data, generating second audio data corresponding to the second output data, wherein the first word in the second audio data corresponds to the acoustic feature data.
16. The method of claim 13, further comprising: after storing the first association, determining third input data representing a third user input; determining prompt output data corresponding to a pre-configured system output, the prompt output data being responsive to the third user input; determining the prompt output data includes the second word; and generating third output data corresponding to the prompt output data and including the first word instead of the second word.
17. The method of claim 13, further comprising: determining third input data representing a third user input; determining a third word in the third user input; and storing a second association with respect to the first word, the second word, and the third word.
18. The method of claim 13, further comprising: generating a finite state transducer (FST) based at least in part on the first word and the second word.
19. The method of claim 13, wherein determining the second word is associated with the first word comprises: determining the first word is a synonym of the second word.
20. The method of claim 19, further comprising: using a word embedding to determine the first word is a synonym of the second word.





 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
October 20, 2022